[Cite as State v. Bostock, 2012-Ohio-3324.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       ATHENS COUNTY

STATE OF OHIO,                                      :     Case No. 11CA23
                                                    :
        Plaintiff-Appellee,                         :
                                                    :     DECISION AND
        v.                                          :     JUDGMENT ENTRY
                                                    :
TAYLOR BOSTOCK,                                     :
                                                    :     RELEASED 07/19/12

     Defendant-Appellant.             :
______________________________________________________________________
                             APPEARANCES:

William R. Biddlestone, William R. Biddlestone Co., LPA, Athens, Ohio, for appellant.

Patrick J. Lang, Athens Law Director, and Tracy W. Meek, Athens City Prosecutor,
Athens, Ohio, for appellee.
______________________________________________________________________
Harsha, J.

        {¶1}     Taylor Bostock appeals the trial court’s decision denying his motion to

suppress evidence in his OVI case. He argues that the court erred by concluding that the

officer had reasonable grounds to stop him and disputes the court’s finding that he

entered the intersection after the traffic light turned red. However, the state presented

competent, credible evidence to support the court’s finding and because the officer

personally observed Bostock run the red light, he had probable cause to believe Bostock

had committed a minor traffic violation and was justified in stopping his vehicle.

Accordingly, there is no error and we affirm the trial court’s decision.

                                              I. FACTS

        {¶2}     In the early morning hours on the day in question, Officer Leo Carsey of the

Ohio University Police stopped Taylor Bostock’s vehicle for a red light violation. After

approaching the vehicle, Officer Carsey smelled a strong odor of alcohol and upon being
Athens App. No. 11CA23                                                                      2

questioned, Bostock admitted that he had consumed alcohol that evening. Following a

series of field sobriety tests, Carsey arrested Bostock and charged him with operating a

vehicle under the influence (OVI) and failure to obey a traffic control device.

       {¶3}   After pleading not guilty, Bostock filed a motion to suppress evidence

claiming that Officer Carsey lacked probable cause to stop his vehicle. The trial court

held a hearing and found that the officer had “reasonable grounds” for the traffic stop and

denied the motion. Bostock subsequently pleaded no contest to OVI and the court found

him guilty. This appeal followed.

                               II. ASSIGNMENT OF ERROR

       {¶4}   Bostock presents one assignment of error for our review:

       {¶5}   “THE TRIAL COURT ERRED IN DENYING THE DEFENDANT’S MOTION

TO SUPPRESS WHEN IT FOUND THAT THE OFFICER HAD PROBABLE CAUSE TO

STOP THE DEFENDANT’S VEHICLE.”

                                III. MOTION TO SUPPRESS

       {¶6}   Bostock argues that Officer Carsey’s stop of his vehicle was unjustified

because the officer lacked probable cause to believe he had committed a traffic violation.

He claims that the state did not present competent, credible evidence that he passed

through the intersection after the traffic light had turned red. After reviewing the transcript

from the motion to suppress hearing we reject this argument.

                                    A. Standard of Review

       {¶7}   Appellate review of a motion to suppress involves a mixed question of law

and fact. State v. Roberts, 110 Ohio St. 3d 71, 2006-Ohio-3665, 850 N.E.2d 1168, ¶ 100.

When considering a motion to suppress, the trial court assumes the role of trier of fact

and therefore is in the best position to resolve factual questions and evaluate witness
Athens App. No. 11CA23                                                                         3

credibility. Id. As a result, appellate courts “‘must accept the trial court’s findings of fact if

they are supported by competent, credible evidence.’” Id., quoting State v. Fanning, 1
Ohio St. 3d 19, 20, 437 N.E.2d 583 (1982). Accepting these facts as true, the appellate

court must then independently decide, whether the facts of the case satisfy the applicable

legal standard. Roberts at ¶ 100.

                                      B. Law and Analysis

       {¶8}   Bostock contends the stop of his vehicle was illegal because the arresting

officer lacked probable cause to believe he committed a traffic offense. “The Fourth

Amendment to the United States Constitution and Section 14, Article I of the Ohio

Constitution prohibit unreasonable searches and seizures, including unreasonable

automobile stops.” Bowling Green v. Godwin, 110 Ohio St. 3d 58, 2006-Ohio-3563, 850
N.E.2d 698, ¶ 11. Generally, “‘the decision to stop an automobile is reasonable where

the police have probable cause to believe that a traffic violation has occurred.’” Id.,

quoting Whren v. United States, 517 U.S. 806, 810, 116 S. Ct. 1769, 135 L. Ed. 2d 89

(1996). When a police officer stops a vehicle based on probable cause that a traffic

violation has occurred, the stop is not unreasonable under the Fourth Amendment to the

United States Constitution. Godwin at ¶ 11. See also State v. Ward, 4th Dist. No.

10CA30, 2011-Ohio-1261, ¶ 12. As a result, a police officer has probable cause and may

justifiably stop a vehicle after personally observing a minor traffic offense. Godwin at ¶

13. See also State v. Lemaster, 4th Dist. No. 11CA3236, 2012-Ohio-971, ¶ 10.

       {¶9}   However, an officer may legitimately stop a vehicle upon less than probable

cause. An officer only needs a reasonable articulable suspicion that a driver may have

committed a traffic offense in order to justify the stop. See State v. Mays, 119 Ohio St. 3d
406, 2008-Ohio-4539, 894 N.E.2d 1204, ¶¶ 7-8, citing U.S. Supreme Court automobile
Athens App. No. 11CA23                                                                          4

search and seizure cases. To justify an investigative traffic stop, an officer must identify

specific and articulable facts, which taken together with rational inferences from those

facts, would lead a reasonable person to believe that criminal activity may be occurring.

See State v. Abernathy, 4th Dist. No. 07CA3160, 2008-Ohio-2949, ¶¶ 22-24. Here, the

State’s evidence satisfies both the reasonable articulable suspicion and probable cause

standards.

       {¶10} Officer Carsey initially stopped Bostock for failure to obey a traffic control

device in violation of R.C. 4511.12, which states “[n]o * * * driver of a vehicle * * * shall

disobey the instructions of any traffic control device * * * unless at the time otherwise

directed by a police officer.” Following the hearing on Bostock’s motion to suppress, the

trial court found that “[a]lthough his testimony was disputed by defense witnesses,

Patrolman Carsey observed that [Bostock’s] vehicle entered the intersection after the

light in [Bostock’s] direction turned red.” This finding is supported by competent, credible

evidence in the form of Officer Carsey’s testimony.

       {¶11} At the hearing, Officer Carsey testified “[a]s I approached, uh, the

intersection * * * I, um observed [Bostock’s] silver vehicle * * * I, checked, I looked at his

light and it was turning yellow. And I, I noticed the vehicle started to slow and, um, just

as the vehicle approached the stop bar, the light turned red and then the silver vehicle

proceeded through the intersection on that, on a red light.” He also stated that as

Bostock’s automobile approached the intersection he looked up at the traffic light and “it

was yellow as he, like I say, yeah, as he was approaching the light. And then, he, he

started to slow like he was going, and actually stop and then the light turned red and then

he proceeded through it.”
Athens App. No. 11CA23                                                                        5

       {¶12} Furthermore, on cross-examination he again testified “I was paying

attention to [Bostock’s] light, cause when he started to slow down like he was going to

stop, cause I saw he had the yellow light. The light turned red and then, by that time * * *

he was going through the intersection.” Therefore, after reviewing the record we find that

the trial court’s conclusion that Bostock entered the intersection after the traffic light

turned red is supported by competent, credible evidence and we accept this finding as

true. And because Officer Carsey personally observed Bostock run the red light he had

probable cause to believe he had committed a minor traffic violation.

       {¶13} Bostock points out that Officer Carsey was initially confused and admitted

in his testimony that he “mixed up” the position of Bostock’s car with another traffic stop

from the night in question. Bostock claims that the officer’s testimony was therefore not

credible. However as we noted above, the trial court is in the best position to determine

witness credibility. This is because “the trial judge is best able to view the witnesses and

observe their demeanor, gestures and voice inflections, and use these observations in

weighing the credibility of the proffered testimony.” Seasons Coal Co. v. City of

Cleveland, 10 Ohio St. 3d 77, 80, 461 N.E.2d 1273 (1984). “One of the primary reasons

that we generally defer to a trial court when it acts as the fact finder is because of its

superior position to assess witness credibility.” State v. Miller, 4th Dist. No. 11CA3217,

2012-Ohio-1901, ¶ 25. Although Officer Carsey did confuse certain facts in this case, he

did not change his testimony about Bostock’s car entering the intersection after the traffic

light turned red. For these reasons, we leave the issue of witness credibility to the trial

court and defer to its finding of facts.

       {¶14} Looking at the totality of the circumstances, we have no difficulty concluding

Officer Carsey had both a reasonable articulable suspicion and probable cause to stop
Athens App. No. 11CA23                                                               6

Bostock’s vehicle. Accordingly, we overrule Bostock’s sole assignment of error and

affirm the trial court’s decision.

                                                               JUDGMENT AFFIRMED.
Athens App. No. 11CA23                                                                      7

                                    JUDGMENT ENTRY


         It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Athens
County Municipal Court to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty day period, or the failure of the Appellant to file a notice of appeal with the Supreme
Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of the Rules of
Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio
dismisses the appeal prior to expiration of sixty days, the stay will terminate as of the
date of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure. Exceptions.

Kline, J.: Concurs in Judgment and Opinion.
McFarland, J.: Dissents.


                                           For the Court



                                           BY: ________________________
                                               William H. Harsha, Judge



                                  NOTICE TO COUNSEL


       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.